EXHIBIT 10.62

 

 

August 13, 2003

 

David E. Pertl, Senior Vice President & Chief Financial Officer

Fresh Choice, Inc.

485 Cochrane Circle

Morgan Hill, Ca 95037

 

Dear David,

 

In response to your recent request, Mid-Peninsula Bank, subject to your
acceptance and acknowledgement, hereby agrees to amend our Revolving Loan
Agreement with Fresh Choice, Inc. dated October 5, 2001 (as amended June 3, 2002
and subsequently amended December 10, 2002) as follows:

 

•                  Section 4.8                              Other Ratio.

Maintain a ratio, as of the end of each fiscal quarter of Borrower, as measured
on a rolling four fiscal quarter basis, of (x) the amount of Borrower’s annual
Net Income adjusted to exclude any non-cash income and to exclude expenses for
interest, taxes, depreciation, amortization, asset impairment, and restaurant
opening costs; less the amount of dividends and distributions paid to
shareholders of Borrower, to (y) the amount of the current portion of long-term
obligations as reflected on Borrower’s most recent balance sheet plus the amount
of the interest expense for the preceding four fiscal quarters, that is equal to
or greater than 2.00 to 1.  Except as provided above, all computations made to
determine compliance with the requirements contained in this paragraph shall be
made in accordance with generally accepted accounting principles, applied on a
consistent basis, and certified by Borrower as being true and correct.

 

Please sign and return the acknowledgement copy to this letter to me to confirm
your acceptance of the above modifications on behalf of Fresh Choice, Inc.  In
addition, your acknowledgement will confirm to Mid-Peninsula Bank that, except
as expressly changed by this agreement, the terms of the original obligations of
Fresh Choice, Inc. to Mid-Peninsula Bank, including all agreements evidencing or
securing the obligations, remain unchanged and in full force and effect.

 

--------------------------------------------------------------------------------


 

Sincerely,

 

 

/s/ Joe Stafford

 

 

Joe Stafford

Senior Vice President

 

 

Acknowledged and Accepted by:

Fresh Choice, Inc.

By:

 

 

/s/ David E. Pertl

 

David E. Pertl, Senior Vice President & Chief Financial Officer

 

--------------------------------------------------------------------------------